        Case 1:19-cr-00168-KD-N Document 1 Filed 06/27/19 Page 1 of 6                        PageID #: 1

5   CJB

                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA                               F/[ED
                                                                                                     ,,V OPEN
                                    SOUTHERN DIVISION                                                              COURT


    UNITED STATES OF AMERICA                                 *                  tq-        lg. lW      2r zus
                                                             *     CRIM. NO. 19.
    v                                                        {<
                                                                   usAo No.     17R00517
                                                             :fi


    SAAD TAHA AHMED YOUSIF AL.QAYSY                          t     VIOLATIONS:
                                                             *             18 U.S.C. $ 1a2s(a)
                                                             *             18 U.S.C. $ 142s(b)
                                                             {<
                                                                           Denaturalization Notice

                                              INDICTMENT

    THE GRAND JURY CHARGES:

                                       GENERAL ALLEGATIONS

            1.      SAAD TAHA AHMED YOUSIF AL-QAYSY (hereinafter "SAAD AHMED"),

    anatlralized United States citizen, was born on or about March 26,1958 in Baghdad, Iraq. From

    the mid-l970s through the mid-1980s, SAAD AHMED received advanced degrees in electrical

    engineering and Serbian language skills from universities in Iraq and in the former Yugoslavia.

            2.      On or about December 8, 1983, SAAD AHMED entered the Iraqi Army, and was

    assigned to the Directorate of Electrical and Mechanical Engineering. SAAD         AHMED         served   in

    the military for nearly twenty years until the dissolution of the Iraqi Army on May 23, 2003

    following the issuance of the Coalition Provisional Authority Order Number        2.   During his career

    in the Iraqi Army, SAAD AHMED served in both combat and support units. At the time of its

    dissolution, SAAD AHMED had attained the rank of Colonel in the Iraqi Army.

            3.      During SAAD AHMED's career as a military officer, Iraq was involved in direct

    military conflict with the United States and coalition forces, specifically during the   l99l Gulf   War

    and the 2003   baqWar. Throughout SAAD AHMED's military             career, Saddam Hussein was the

    Commander-in-Chief of the Iraqi Army.


                                                                                                SEALED -
  Case 1:19-cr-00168-KD-N Document 1 Filed 06/27/19 Page 2 of 6                     PageID #: 2


         4.       On or about September 24,2006, SAAD AHMED and his family fled Iraq and

resettled inGiza,Egypt. While in Egypt, SAAD AHMED applied for refugee status via the United

States Refugee Admissions Program. The process began on or about January 28,2008, and the

family's application was approved on or about January 06,2010.

        5.       On about February 16, 2010, SAAD AHMED and his family entered the United

States as refugees via the port of entry at JFK Intemational Airport in New York    City. Pursuant

to   Section   7 of the Immigration and Nationality Act, the family was approved for          refugee

resettlement, and thereafter, placed in Mobile, Alabama.

        6.       On or about March 18, 2011, SAAD AHMED filed a Form I-485 with the United

States Citizenship and Immigration Services (hereinafter ..USCIS") for the pulpose     of adjusting

his status from refugee to permanent resident of the United States. This document was completed,

and then signed by SAAD    AHMED under penalty of perjury, in the Southern District of Alabama.

SAAD AHMED's adjustment of status application was approved on or about July 14, 2011.

        7.       On or about April7,2015, SAAD AHMED filed a Form N-400 with USCIS for

the purpose of applying for naturalization for himself. This application was completed, and then

signed by SAAD     AHMED     under penalty of perjury, in the Southern District of Alabama.

        8.       On or about April 15, 2015, SAAD AHMED's Form N-400 natrtralization

application was mailed via the United States Post Office from Mobile, Alabama to the USCIS

processing center in Dallas, Texas.

        9.       SAAD AHMED's naturalization application was approved on or about July 20,

2015. That same day, SAAD AHMED and his family became naturalized United States citizens

during anaturalization ceremony in Atlanta, Georgia.

        10.      SAAD AHMED remains a United States citizen residing in the Southern District

of Alabama as of the time of this Indictment.



                                                                                       SEALEI)
  Case 1:19-cr-00168-KD-N Document 1 Filed 06/27/19 Page 3 of 6                           PageID #: 3


                                               COUNT ONE

           1   l.   The Grand Jury incorporates number paragraphs      I through l0 of this Indictment   as

if fully   set forth herein.

           12.      On or about April7,2015, in the Southern District of Alabama, Southern Division,

the defendant

                               SAAD TAHA AHMED YOUSIF AL.QAYSY

did knowingly procure and attempt to procure for himself, contrary to law, nattralization and

documentary and other evidence of naturalization,to wit: a certificate of naturalization for himself,

by knowingly making material misrepresentations on his sworn Form N-400 Application for

Naturalization, in violation of Title 18, United States Code, Section 1015(a).

           13.      Specifically, SAAD AHMED made the following material misrepresentations on

his Form N-400:

                                                  ooWere
                    a.   Questionsl5(A) states:            you ever a member of, or did you ever
                         serve in, help, or otherwise participate in, any of the following groups:
                         Military unit?"
                         In response, SAAD AHMED answered'No" under penalty of perjury.
                         He confirmed under oath that his answer to Question 15(A) was 'No"
                         during his naturalization interview on July 20,2015.

                         Contrary to his answer to Question 15(A), SAAD AHMED actually
                         served in the Iraqi military from on or about December 8, 1983 through
                         its dissolution on May 23,2003.



                    b.   Question 31 states: "Have you ever given any U.S. Government
                         official(s) any information or documentation that was false, fraudulent,
                         or misleading?"

                         In response, SAAD AHMED answered 'No" under penalty of perjury.
                         He confirmed under oath that his answer to Question 31 was "No"
                         during his naturalization interview on July 20,2015.

                         Contrary to his answer to Question 31, SAAD AHMED had provided
                         false information under oath to USCIS when applying for adjustment
                         of status from refugee to permanent resident. Specifically, Part 3,


                                                                                              SEALEI)
   Case 1:19-cr-00168-KD-N Document 1 Filed 06/27/19 Page 4 of 6                         PageID #: 4


                         Question C, of Form I-485 asks the applicant to provide the following
                         information: "List your present and past membership in or affiliation
                         with every organization, association, fund, foundation, party, club,
                         society, or similar group In the United States or in other places since
                         your 16th birthday. Include any military service in this part. . . ."

                         In response, SAAD AHMED provided the following information in
                         the columns listed below:

                                                            Date of Membership      Date of Membership
 Name of Orqanization            Location and Nature               X''rom                  To
 Iraqi Military   -            Baghdad, Iraq as an
 Mandatory Service             Electrical Engineer on the       0U0t/1987               0t/01/t99r
                               base

                         This information was provided under penalty of perjury to USCIS on
                         or about March 18 201 1.

                         However, as previously stated, SAAD AHMED actually served in the
                         Iraqi military from on or about December 8, 1983 through its
                         dissolution on May 23,2003.


                      c. Question 32 states: "Have you ever lied to any U.S. Government
                         official to gain entry or admission into the United States or to gain
                         immigration benefits while in the United States.

                         In response, SAAD AHMED answered "No" under penalty of perjury.
                         He confirmed under oath that his answer to Question 31 was "No"
                         during his naturalization interview on July 20,2015.

                         Contrary to his answer to Question 32, SAAD AHMED knowingly
                         lied under penalty of perjury on his Form I-485 when applying to adjust
                         his immigration status from refugee to permanent resident.
                         Specifically, SAAD AHMED lied about his duration in the Iraqi
                         A*y, as well as the nature of involvement with the Iraqi Army.
           14.     In violation of Title 18, United States Code, Section 1425(a).

                                               COUNT TWO

           15.     The Grand Jury incorporates number paragraphs 1 through 10 of this Indictment as

if fully   set forth herein.

           16.     On or about April7,2015, in the Southern District of Alabama, Southern Division,

the defendant

                               SAAD TAHA AHMED YOUSIF AL.QAYSY


                                                                                            SEALED
     Case 1:19-cr-00168-KD-N Document 1 Filed 06/27/19 Page 5 of 6                       PageID #: 5


did knowingly procure, obtain, and apply for naturalization, citizenship, and evidence of

naturalization and citizenship, and attempt to do so, for himself, to which he was not entitled.

          17.    SAAD AHMED was not entitled to procure, obtain, or apply for naturalization, or

attempt to do so, because he could not satisfy the requirements for naturali zationpursuant to Title

8,   United States Code, Section   1427   , inthat he was not a person of "good moral character," given

that he provided materially false information to USCIS under penalty of perjury for the purpose       of

obtaining a benefit under Chapter l2 of Title 8 of the United States Code.

          18.    Specifically, SAAD AHMED provided materially false information to USCIS on

his Form I-485 adjustment of status application as set out in Count One.

          19.    In violation of Title 18, United States Code, Section 1425(b).

                               REVOCATION OF CITIZENSHIP

         20.    Notice   is hereby given         that upon   a   conviction   of   unlawfully procuring

nattxalization in violation of Title 18, United States Code, Section 1425(a) and/or (b), as charged

in this Indictment, the Court shall revoke, set aside, and declare void the final order admitting

                          SAAD TAHA AHMED YOUSIF AL.QAYSY

to citizenship in the United       States, and shall declare his Certificate   of Naturalization to   be

cancelled, pursuant to Title 8, United States Code, Section 1451(e).


                                                  A TRUE BILL



                                                  F               STATES GRAND JURY
                                                  SOUTHERN DISTRICT OF ALABAMA




                                                                                            SEALED
  Case 1:19-cr-00168-KD-N Document 1 Filed 06/27/19 Page 6 of 6   PageID #: 6



RICHARD W. MOORE
LINITED STATES ATTORNEY
By:




                 J
Assistant United States Attorney




       P. COSTELLO
Assistant United States Attomey
Chief, Criminal Division

                                   JUNE 2019




                                                                    SEALED
